                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     SCOTT JOHNSON,                                     CASE NO. 20-cv-00121-YGR
                                   7                    Plaintiff,                          ORDER VACATING HEARING; DIRECTING
                                                                                            PLAINTIFF TO RESPOND BY APRIL 17, 2020
                                   8              vs.
                                                                                            Re: Dkt. No. 13
                                   9     DANNY B. LUONG, ET AL.,
                                  10                    Defendants.

                                  11          Defendants Danny B. Luong and Diana Wong move pursuant to FRCP 12(b)(1), 12(h)(3),
                                  12   and 28 U.S.C. §1367(c) for an order dismissing plaintiff’s claims for lack of subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction. (Dkt. No. 13.) The motion was filed February 10, 2020, and under the Civil Local
                                  14   Rules of this District, plaintiff Scott Johnson’s opposition was due February 24, 2020. Civ. L. R.
                                  15   7-3(a). As of the date of this Order, no opposition has been filed. Defendants filed a reply
                                  16   pointing out the lack of opposition to the motion on March 2, 2020. (Dkt. No. 14.)1
                                  17          The Court VACATES the hearing set for March 31, 2020.
                                  18          Plaintiff is directed to file a response to the motion to dismiss no later than April 17, 2020.
                                  19   Failure to file a response will be deemed non-opposition to the motion and this action will be
                                  20   dismissed.
                                  21          IT IS SO ORDERED.
                                  22   Dated: March 24, 2020
                                                                                                YVONNE GONZALEZ ROGERS
                                  23
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27          1
                                                Defendants represent that the motion was made following repeated attempts by
                                  28   defendant’s counsel to meet and confer on the matters herein, including offering pictures and a
                                       report reflecting conditions of the property at issue. (Abraham Decl., Dkt. No. 13-2, ¶¶ 3-5.)
